Name: 97/446/EC: Commission Decision of 16 July 1997 amending Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  Europe;  means of agricultural production;  tariff policy
 Date Published: 1997-07-19

 Avis juridique important|31997D044697/446/EC: Commission Decision of 16 July 1997 amending Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) Official Journal L 190 , 19/07/1997 P. 0048 - 0049COMMISSION DECISION of 16 July 1997 amending Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (97/446/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof,Whereas outbreaks of classical swine fever have occurred in Spain;Whereas in view of the trade in live pigs, semen, embryos and ova, these outbreaks are liable to endanger the herds of other Member States;Whereas Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation, the Commission adopted Decision 97/285/EC of 30 April 1997 concerning protection measures relating to classical swine fever in Spain (4);Whereas in the light of the evolution of the disease it is necessary to amend measures adopted by Decision 97/285/EC;Whereas the measures shall apply to the comarcas Segarra;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I to Decision 97/285/EC is replaced by the Annex to this Decision.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No L 114, 1. 5. 1997, p. 47.ANNEX 'ANNEX IComarcasPla d'UrgellUrgellNogueraSegriÃ GarriguesSegarra`